Case 1:18-cv-00106-JJM-LDA Document 67 Filed 10/04/19 Page 1 of 3 PagelD #: 1011

NIXON PEABODY LLP ©- Steven M. Richard
ATTORNEYS AT LAW © Partner

T 401-454-1020

NIXONPEABODY.COM — srichard@nixonpeabody.com
@NIXONPEABODYLLP

One Citizens Plaza, Suite 500
Providence, RI 02903-1345
401-454-1000

VIA CM/ECF
October 4, 2019

Honorable John J. McConnell, Jr.
United States District Court

One Exchange Terrace
Providence, RI 02903

RE: John Doe v. Johnson & Wales University,
C.A. No. 18-106-JJM-LDA

Dear Judge McConnell:

Defendant Johnson & Wales University (“JWU”) submits a supplemental legal authority
in support of its motion for summary judgment, to be argued on the rescheduled hearing date of
October 31,2019. JWU attaches the dispositive ruling recently entered in John Doe v. Vanderbilt
University, et al., Civ. A. No. 3:18-cv-00569 (M.D. Tenn. Sept. 30, 2019), which granted the
university’s motion to dismiss the plaintiff's complaint. As matters of law, the court rejected
Title LX erroneous outcome and contractual contentions substantially similar to those asserted by
John Doe in this litigation. The court upheld a disciplinary process based upon Vanderbilt
University’s investigative findings that were made without a hearing, unlike JWU’s process in
this case, where JWU afforded John Doe a hearing—at which he was free to bring witnesses and
submit evidence—after the investigation.

Title LX Erroneous Outcome

° The court rejected the plaintiff's argument, which John Doe asserts here, that
gender discrimination can be inferred because most respondents are male. Relying
on the First Circuit’s ruling in Doe v. Trustees of Boston College, the court held
that absent specific proof to the contrary, “[t]he gender of {] students accused of
sexual assault is the result of what is reported to [the university], and not the other
way around.” P. 16 (quoting 892 F.3d 67, 92 (1st Cir. 2018)).

e The plaintiff also contended that “an acquittal of an accused male carries the threat
that the Department of Education’s Office for Civil Rights could institute an
investigation that would result in the University’s loss of federal funding.” P. 18
(italics in opinion). John Doe makes a similar claim in his summary judgment

4850-2871-9528.1
Case 1:18-cv-00106-JJM-LDA Document 67 Filed 10/04/19 Page 2 of 3 PagelD #: 1012

Honorable John J. McConnell, Jr.

October 4, 2019 NIXON PEABODY LLP

Page 2 ATTORNEYS AT LAW
NIXONPEABODY.COM
@NIXONPEABODYLLP

opposition, contending that JWU conducted its disciplinary process against the
“backdrop” of Office for Civil Rights’ Dear Colleague Letter dated April 4, 2011.
The Tennessee federal district court held that such blanket contentions cannot
support any reasonable inference of gender bias. Specifically, the court stated:
“[I]t is not reasonable to infer that [a university] has a practice of railroading
students accused of sexual misconduct simply to appease the Department of
Education and preserve its federal funding.” P. 18 (quoting Doe v. Univ. of Cinn.,
173 F. Supp. 3d 586, 602 (S.D. Ohio 2016)).

Breach of Contract and Implied Covenant Claims

e The plaintiff asserted several breaches of his contractual relationship with
Vanderbilt concerning the university’s investigation and disciplinary action under
its policy, which the court rejected entirely. Pp. 24-34. As one of his claims, the
plaintiff alleged that Vanderbilt failed to conduct an appropriate investigation
(which John Doe similarly asserts against JWU here). The court held that
Vanderbilt’s policy contained no specific requirements as to how the investigative
process must utilize, evaluate, and accept or reject testimony or evidence. /d. at p.
26. Instead, the university’s policy “only requires that an investigation be
conducted in the broadest sense.” Jd. Although the plaintiff disagreed with the
process and result of the investigation, the court held that such disagreement alone
could not support a breach of contract claim. /d. at pp. 27-28 (citing several cases
including Doe v. The Trustees of the Univ. of Pa., 270 F. Supp. 3d 799, 813 (E.D.
Pa. 2017) (concluding that the promise of a “thorough and fair investigation” did
not impose any additional requirements other than those specifically set forth in
the student disciplinary process)).

e Much as here, the plaintiff complained: (1) that it was “absurd” to think he could
defend himself and complained that, although an advisor was allowed, the advisor
was not allowed to speak on behalf of the plaintiff; (2) that the university denied
him the right to cross-examine any witnesses, including the complainant; and (3)
that the evidence against him was insufficient. Pp. 28-33. The court rejected each
claim, the first two claims because the applicable handbook did not provide for the
rights the plaintiff claimed he should have been provided, and the last claim
because it was not cognizable absent a procedural deviation, which the plaintiff
had failed to identify. Jd.

e The plaintiff also asserted a breach of Vanderbilt’s “promise of fundamental
fairness” in its policy and the implied covenant of good faith and fair dealing,
which are similar to “fairness” claims asserted by John Doe here. Pp. 33-34.
Rejecting the plaintiffs arguments, the court held that the duty of fairness “can be
met by complying with the terms of the Handbook generally, and the disciplinary
process in [Vanderbilt’s sexual misconduct policy] specifically, that are designed
to be fair.” Jd. at p. 34 (citing Z/ v. Vanderbilt Univ., 355 F. Supp. 3d 646, 699

4850-287 1-9528.1
Case 1:18-cv-00106-JJM-LDA Document 67 Filed 10/04/19 Page 3 of 3 PagelD #: 1013

Honorable John J. McConnell, Jr.

October 4, 2019 NIXON PEABODY LLP

Page 3 ATTORNEYS AT LAW
NIXONPEABODY.COM
@NIXONPEABODYLLP

(M.D. Tenn. 2018). Namely, the plaintiff could only base his “fairness” claim
upon the specific procedures stated in the policy and could not seek to impose
requirements beyond its terms. Jd. (citing The Trustees of the Univ. of Pa., 270 F.
Supp. 3d at 812) (finding generic promise of “fairness” does not give rise to
“fairness” procedural obligations independent of specific provisions in
university’s disciplinary procedures, which themselves describe procedures
designed to be fair).

JWU requests that the Court review this supplemental authority as part of its adjudication
of the pending motion for summary judgment.

Sincerely,

MUL EL)

Steven M. Richard

SMR/crp
cc: James Ehrhard, Esq.

4850-287 1-9528.]
